Citation Nr: 0639523	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  05-03 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Whether the appellant is entitled to accrued benefits in 
excess of the $533.48 already awarded.




ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is the son of the veteran, who apparently 
served on active duty from September 1941 to April 1947.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 decision letter of the Manila 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  The veteran died in September 2001.

2.  At the time of his death he had a claim pending for 
entitlement to nonservice connected pension.

3.  In March 2002, the appellant filed a claim for 
reimbursement from accrued benefits on the basis of the 
veteran's pending claim for nonservice connected pension.

4.  In September 2003 the RO granted the veteran nonservice 
connected pension (for accrued purposes only).

5.  There is no evidence to show that the apellant was a 
dependent "child" of the veteran at the time of the 
veteran's death.     

6.  In the October 2003 decision letter the RO authorized 
reimbursement of $533.48 to the appellant upon determining 
that this was the difference between the total amount the 
appellant paid for expenses relating to the veteran's last 
sickness and burial ($983.48) and the amount appellant had 
already been reimbursed through VA burial benefits paid in 
September 2003 ($450); the appellant has not disputed this 
determination.
CONCLUSION OF LAW

The appellant is not eligible to receive accrued VA pension 
benefits in excess of $533.48.  38 U.S.C.A. §§ 101, 5121 
(West 2003); 38 C.F.R. §§ 3.57, 3.1000 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is wholly dependent on interpretation 
of the regulations pertaining to the payment of accrued 
benefits.  Because no reasonable possibility exists that 
further notice or assistance would aid in substantiating this 
claim, any deficiencies of VCAA notice or assistance are 
rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 
15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).  The appellant was provided the text of the 
regulations governing the adjudication of this claim in a 
January 2005 statement of the case.  

II.  Factual Background

A VA compensation and pension claim form shows that the 
veteran filed a claim for VA nonservice connected pension in 
April 2000. 
A September 2001 death certificate shows that the veteran 
died on September [redacted], 2001.  The immediate cause of death was 
respiratory failure and the veteran was 90 years old.  A 
September 2001 funeral home receipt shows that the appellant, 
"[redacted]" paid 50,000 pesos for the veteran's 
burial expenses.  

In March 2002 the appellant filed a claim for accrued 
benefits on the basis of the veteran's pending claim for 
nonservice connected pension.

In a September 2003 rating decision, the RO granted the 
veteran entitlement to nonservice connected pension for 
accrued purposes only [notably, the RO did not identify what 
service of the veteran it found qualifying for VA pension].  
In October 2003, the RO granted the appellant $533.48 in 
accrued benefits.  A subsequent February 2004 letter from the 
RO explained to the appellant that he was granted this amount 
because it represented the difference between the $50,000 
pesos he had paid for the veteran's burial expenses and the 
$450 reimbursement he had already received for the veteran's 
VA burial benefit.  It also explained that if he wished to 
claim for additional reimbursement for hospitalization and 
burial expenses incurred, he could file VA Form 21-601 and 
submit additional receipts of expenses.  

In his October 2004 notice of disagreement (and in prior 
correspondence) the appellant indicated that he would not be 
making a claim for additional reimbursement for the 
hospitalization and burial expenses but was claiming the 
unpaid amount of the monthly pension benefits granted to his 
father.  He contended that this unpaid amount was "accrued 
benefits" that should be paid to him.

 III.  Analysis

Governing law and regulations provide that, upon the death of 
a veteran, periodic monetary benefits to which he was 
entitled to, on the basis of evidence in the file at the date 
of death (accrued benefits) and due and unpaid for a period 
of not more than two years prior to death, may be paid to 
certain parties.  38 U.S.C.A. § 5121(a) (West 2002); 38 
C.F.R. § 3.1000(a) (2003).  (A revision to the law regarding 
accrued benefits claims, enacted by Congress and signed by 
the President as the Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 104, on December 16, 2003, amends 38 U.S.C.A. 
§ 5121(a) by repealing the two-year limit on accrued benefits 
so that a veteran's survivor may receive the full amount of 
award for accrued benefits; however, this revision relates 
only to cases where the veteran's death occurred on or after 
the date of enactment, December 16, 2003.  It does not affect 
cases involving deaths of veterans prior to that time, as 
here.)
 
Persons eligible for such payments (which are paid to the 
first living person listed) include: the veteran's spouse; 
his or her children (in equal shares); and his or her 
dependent parents (in equal shares) or the surviving parent.  
In all other cases, only so much of the accrued benefit may 
be paid as may be necessary to reimburse the person who bore 
the expense of last sickness or burial of the veteran.  
38 C.F.R. § 3.1000(a)(1),(4).	

The term "child" means a person who is unmarried and (1) who 
is under the age of 18 years; (2) who, before attaining the 
age of 18 years, became permanently incapable of self- 
support, or (3) who, after attaining the age of 18 years and 
until completion of education or training (but not after 
obtaining the age of 23 years), is pursuing a course of 
instruction at an approved educational institution.  38 
U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a).  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant seeks accrued benefits in excess of the amount 
he was awarded as reimbursement for his payments for the 
veteran's hospitalization and/or burial expenses.  The law, 
outlined above, is clear that to be entitled to receive 
accrued benefits in excess of the amount necessary to 
reimburse for payment of the expenses of last illness and 
burial of the veteran, the claimant must be a spouse, child, 
dependent parent, or surviving parent of the veteran.  
Significantly, child of a veteran is defined by law and 
regulation, outlined above.  

There is no evidence of record, and the appellant does not 
allege, that, at the time of the veteran's death, he was 
under age 18 (notably, the veteran was 90 years old when he 
died); was permanently incapable of self-support and had 
become so prior to becoming 18; or was between 18 and 22 
years old and was pursuing a course of instruction at an 
approved educational institution.  To the contrary, given 
that the appellant was able to make payment for the veteran's 
burial expenses and the payment receipt indicates he is an 
attorney (i.e. "Atty"), the inferences are that the 
appellant was over 18, was capable of self-support and was 
not between ages 18 and 22 years, and pursuing an approved 
course of instruction.  

Consequently, the appellant is not a child of the veteran as 
defined by law and regulation, and his recovery of accrued 
benefits is limited to reimbursement for his payment of any 
burial or last sickness medical expenses for the veteran.  
38 C.F.R. § 3.1000(a)(1),(4).  As noted above, the appellant 
has been reimbursed for his contribution towards these 
expenses, and has affirmatively indicated that he is not 
seeking additional reimbursement for such expenses beyond the 
$533.48 already paid to him as accrued benefits (along with 
$450 paid to him as burial benefits).  There is no basis in 
statute or regulation for VA to pay the appellant the 
additional benefits he seeks.  The law is dispositive, and 
the claim must be denied as lacking legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994)	       





ORDER

Entitlement to payment of accrued benefits in excess of the 
$533.48 already awarded is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


